

	

		III

		109th CONGRESS

		1st Session

		S. RES. 168

		IN THE SENATE OF THE UNITED

		  STATES

		

			June 13, 2005

			Mr. Frist (for himself,

			 Mr. Grassley, and

			 Mr. Baucus) submitted the following

			 resolution; which was considered and agreed to

		

		RESOLUTION

		Expressing gratitude and sincere respect

		  for Jesse R. Nichols.

	

	

		Whereas Jesse R. Nichols, Sr., faithfully served the

			 United States Senate and the Committee on Finance as the Government Documents

			 Clerk and Librarian from 1937 through 1971;

		Whereas Jesse R. Nichols, Sr., was born on

			 June 14, 1909, in Clarksdale, Mississippi, and was the first African American

			 Clerk employed by the United States Senate;

		Whereas he carried out his duties in

			 exemplary fashion, bringing credit to the Committee and to Congress;

		Whereas Jesse Nichols worked effectively

			 under the guidance of Democratic and Republican Chairmen, including Pat

			 Harrison of Mississippi, Walter F. George of Georgia, Harry Flood Byrd of

			 Virginia and Russell B. Long of Louisiana from the Seventy-Fifth Congress

			 through the Ninety-First Congress; and

		Whereas the Committee on Finance will long

			 remember the commitment, service and leadership of Jesse R. Nichols, Sr., as

			 documented in an oral history posted on the Senate Historian's website: Now,

			 therefore, be it

		

	

		That the United States Senate expresses its

			 deep gratitude and sincere respect for Jesse R. Nichols for his unfailing

			 service and his dedication to the United States Senate. The Senate hereby

			 expresses condolences to the family due to the death of Jesse R. Nichols, Sr.,

			 on February 18, 2005.

		

